Case 0:19-cv-61787-RKA Document 27 Entered on FLSD Docket 10/23/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61787-CIV-ALTMAN/Hunt

  JAMES EVERETT SHELTON, et al.,

         Plaintiffs,
  v.

  RAPID RESPONSE MONITORING
  SERVICES INCORPORATED, et al.,

        Defendants.
  _________________________________/

                                                ORDER

         THIS MATTER comes before the Court upon a sua sponte examination of the record.

  Federal Rule of Civil Procedure 4(m) requires the plaintiff to serve copies of the summons and

  complaint on the defendant within 90 days after the filing of the complaint. On September 10,

  2019, the Plaintiffs filed a First Amended Complaint that joined a new Defendant, Frank Erickson

  (“Erickson”), as a party to this action. See First Am. Compl. [ECF No. 19]. As of this writing,

  however, there is no indication in the court file that Erickson has been served with either the

  Summons or the First Amended Complaint.

         The Court therefore ORDERS AND ADJUDGES that, on or before December 9, 2019,

  the Plaintiffs shall perfect service upon Erickson or show cause why the Court should not dismiss

  Erickson as a Defendant for failure to perfect service of process. Failure to file proof of service or

  to show good cause by December 9, 2019 will result in a dismissal of this action, as against

  Erickson, without prejudice and without further notice.
Case 0:19-cv-61787-RKA Document 27 Entered on FLSD Docket 10/23/2019 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of October 2019.




                                               _________________________________
                                               ROY K. ALTMAN
                                               UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
